Case 7-19-cv-06770-PMH      Document 207      Filed in NYSD on 04/29/2021   Page 1 of 11



                         UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF NEW YORK


   GREENS AT CHESTER LLC,

                       Plaintiff,

   PEOPLE OF THE STATE OF NEW
   YORK by LETITIA JAMES,
   ATTORNEY GENERAL OF THE                         CIVIL ACTION NO. 19-cv-6770
   STATE OF NEW YORK,

                      Plaintiff-Intervenor,        CONSENT DECREE

             v.

   TOWN OF CHESTER, JAMES. M.
   FARR, Building Inspector of the Town of
   Chester, ROBERT VALENTINE,
   Supervisor of the Town of
   Chester, CYNTHIA SMITH, RYAN C.
   WENSLEY, ORLANDO PEREZ, and
   VINCENT FINIZIA, collectively,
   Members of the Town Board of
   The Town of Chester, ALEXANDER J.
   JAMIESON, former Supervisor of the
   Town of Chester, STEVEN M.
   NEUHAUS, County Executive of the
   County of Orange, and THE COUNTY
   OF ORANGE,

                       Defendants.
Case 7-19-cv-06770-PMH             Document 207            Filed in NYSD on 04/29/2021            Page 2 of 11



                                           CONSENT DECREE
          WHEREAS, The New York State Office of the Attorney General (“NYAG” or “Intervenor

 Plaintiff”) intervened in this action on May 14, 2020, seeking to enforce certain provisions of the

 Fair Housing Act, Title VIII of the Civil Rights Act of 1968, as amended (“the Fair Housing Act”

 or “the FHA”), 42 U.S.C. 3601-3631. In its Complaint, the NYAG alleged that the Town of

 Chester (“Town” or “Town Defendants”) and County of Orange (“County” or “County

 Defendants”), through their officials, 1 have engaged in a concerted, systematic effort to prevent

 Hasidic Jewish families from moving into the Town in violation of the FHA, 42 U.S.C. §§ 3604(a)

 and 3617.

          WHEREAS, the Town Defendants deny any and all liability and take the position that each

 have acted and are acting consistent with the FHA.

          WHEREAS, the Parties, having the mutual desire to settle this action and to avoid

 protracted, expensive, and unnecessary litigation in the future.

          NOW, THEREFORE, on agreement and stipulation of all parties, it is hereby ORDERED,

 ADJUDGED, and DECREED as follows:

 THEREFORE, IT IS HEREBY ORDERED AND AGREED UPON

     I.        DEFINITIONS

          1.      The following terms when used in this Consent Decree, shall have the following

                  meaning:

                                      a. “Parties” means Intervenor Plaintiff and Town Defendants.

                                      b. “Residential development” means any development of

                                          private lands that provides living accommodations.

 1
   Defendants Town of Chester, James M. Farr, Robert Valentine, Cynthia Smith, Ryan C. Wensley, Orlando Perez,
 Vincent Finizia, Alexander J. Jamieson (“Town Defendants”) and Steven M. Neuhaus and the County of Orange
 (“County Defendants”).

                                                       2
Case 7-19-cv-06770-PMH           Document 207           Filed in NYSD on 04/29/2021        Page 3 of 11




    II.         COMPLIANCE WITH THE LAW

           2.     Town Defendants, without admitting liability or waiving any defenses, shall not:

                                    a. Interfere with the development or acquisition of housing

                                        because of religion or familial status; and

                                    b. Discriminate because of religion or familial status in any

                                        aspect of the administration of zoning, land use, special

                                        permit, or building ordinance, laws, policies, practices,

                                        requirements      or   processes   relating   to    residential

                                        developments.

    III.        FAIR HOUSING POLICY

           3.     The Consent Decree recognizes that the Town has adopted a “Fair Housing Resolution”

 available on the Town’s website. The Town also agrees to (1) publish its Fair Housing Policy on its

 Municipal webpage; and (2) visibly include on its Municipal webpage links to the complaint portals

 for the United States Department of Housing and Urban Development, the New York State Office of

 the Attorney General, and the New York State Division of Human Rights that provide information on

 the Fair Housing Act.

           4.     Within ninety (90) days of entry of the Consent Decree, Town Defendants shall include

 links to its Fair Housing Policy on the Planning Board webpage.

           5.     Within ninety (90) days of entry of the Consent Decree, and Town shall list the name

 and contact information of the Town’s Fair Housing Compliance Officer (Section VII infra) on its

 website.

    IV.         REPORTING REQUIREMENTS

           6.     The Town of Chester agrees to:



                                                    3
Case 7-19-cv-06770-PMH     Document 207           Filed in NYSD on 04/29/2021           Page 4 of 11



                  a.     Preserve any written fair housing complaints where the Town or any of

                         its officials, agents, or employees are named;

                  b.     The Town will produce planning board minutes that concern:

                                      i. Permit applications for the development of residential

                                          property;

                                     ii. Variance applications related to the development of

                                          residential property;

                                     iii. Applications for certificates of occupancy;

                  c.     The planning board minutes shall be produced in or reflect the manner

                         they are ordinarily maintained and describe the:

                                      i. Name of the applicant;

                                     ii. Address or location of the property;

                                     iii. Type of application;

                                     iv. Status of the application, including whether any

                                          conditions are imposed on the applicant or an

                                          application is denied and the reasons for those

                                          conditions or denials.

                  d.     The NYAG agrees to accept the Town Planning Board and Town Zoning

                         Board minutes as publicly posted upon the Town website as compliance

                         of the foregoing data reporting and compliance auditing set forth in 6(a)-

                         (d). If said minutes are unavailable online Town agrees to make them

                         available to the NYAG upon request.

                  e.     In addition to the reporting requirements contained in Section 6(a)-(d),

                         the NYAG, may conduct audits of the Town’s land-use applications and

                         determinations related to residential development.         Upon request

                                              4
Case 7-19-cv-06770-PMH          Document 207           Filed in NYSD on 04/29/2021         Page 5 of 11



                              simultaneously submitted to the Town Clerk and Town Attorney, the

                              Town shall each permit the NYAG the right to inspect land-use

                              applications related to residential development and documents related to

                              those applications, processing and determination of those applications.

    V.         FAIR HOUSING OUTREACH

          7.     Within ninety (90) days of entry of the Consent Decree Town Defendants agree to

 adopt fair housing outreach measures which include: (1) publication of its Fair Housing Policy and this

 consent decree on Town Municipal website and social media page; (2) and publication on its Municipal

 website links to the following websites:

                                   a. https://ag.ny.gov/civil-rights/fair-housing

                                   b. https://www.hud.gov/fairhousing

                                   c. https://dhr.ny.gov/fairhousing

    VI.          FAIR HOUSING TRAINING

          8.     Within ninety (90) days of the entry of this Consent Decree, the Town shall provide

 annual in-person or virtual fair housing training, for the duration of the Consent Decree, to all Town

 employees who have duties related to fair housing, planning, zoning, permitting, construction, or

 residential housing development decisions, including, but not limited to, all members of the Town

 Board. The Town shall bear the costs associated with this training and, in the Town’s discretion, may

 share training costs with the County.

          9.     The Town Defendants must choose a qualified, independent person or organization

 to conduct fair housing training. The trainer must be approved by the NYAG. The NYAG agrees

 not to unreasonably withhold its approval of the trainer and further agrees to allow such training

 by New York State Association of Counties (NYSAC), New York State Association of Towns

 (NYSAT), New York State Conference of Mayors (NYCOM) and/or other similar entity chosen


                                                   5
Case 7-19-cv-06770-PMH          Document 207           Filed in NYSD on 04/29/2021       Page 6 of 11



 by the Town. If Town Defendants elect to undergo fair housing training through any of these

 aforementioned organizations, Town Defendants shall arrange for the fair housing training to recorded

 by video to be shared with the NYAG. A copy of the attendance log evidencing that those persons

 required to receive such training hereunder have done so will be maintained by the Town.

        10.     Defendants shall make available to the NYAG, upon request, a copy of the attendance

 log, evidencing that those persons required to receive such training hereunder have done so. Within

 ninety (90) days of the training Town Defendants shall distribute to each person who is to attend the

 training a copy of this Consent Decree.

    VII.        COMPLIANCE AND RECORD-KEEPING

        11.     Within ninety (90) days of the entry of this Consent Decree and for the duration of

 the Consent Decree, the Town shall designate an employee or official as its Fair Housing

 Compliance Officer (“FHCO”) and identify same on its website.

                        a.    The FHCO shall ensure that complaints are recorded and preserved

                              and that complainants are provided referral information.

                        b.    In addition to any responsibilities set forth above, the FHCOs shall:

                                            i. Participate in fair housing training;

                                           ii. Provide any complainant a list of referral agencies

                                               which shall include the contact information for the

                                               New York State Division of Human Rights, New

                                               York State Office of the Attorney General, and the

                                               United States Department of Housing and Urban

                                               Development;

                                           iii. Maintain copies of the Consent Decree, the Fair

                                               Housing Policy, and make these materials freely

                                                   6
Case 7-19-cv-06770-PMH           Document 207            Filed in NYSD on 04/29/2021          Page 7 of 11



                                                available to anyone, upon request, including all

                                                persons making a fair housing complaint.

           12.   During the term of the Consent Decree and within ninety (90) days of the approval of

 this Consent Decree, Defendants shall notify the NYAG of the name, address, and title of the FHCOs.

           13.   For the duration of the Consent Decree, Town Defendants shall notify counsel for the

 NYAG in writing within ninety (90) days of receipt of any complaint, whether written, oral, or in any

 other form regarding discrimination in housing. If complaints are made verbally, Town Defendants

 shall make a contemporaneous written record of those complaints. The Defendants shall inform

 counsel for the NYAG of the response to each complaint. This Consent Decree does not create an

 obligation for the Town to address complaints received, provide a remedy to a complainant, intervene

 on a complainant’s behalf, or provide any written or verbal response to the complainant, other than a

 referral to avenues of redress as outlined in Paragraph 11(b)(ii).

           14.   Defendants shall preserve all records, including, but not limited to, electronic

 records and files created in association with complying with this Consent Decree. The parties shall

 be responsible for maintaining and preserving, or supervising the maintenance and preservation

 of, these records.

     VIII.       COMPLIANCE INSPECTION

           15.   Upon reasonable notice to counsel for the Town, the NYAG shall be permitted to

 inspect and copy any records associated with compliance with this Consent Decree including those

 records referred to in III-VII, supra, except for any attorney-client communications.

     IX.         SCOPE AND DURATION OF CONSENT DECREE

           16.   The provisions of the Consent Decree shall apply to Town, and Town officers, agents,

 employees, and consultants.

           17.   The Consent Decree shall remain in effect for three (3) years after the date of its entry.


                                                     7
Case 7-19-cv-06770-PMH           Document 207            Filed in NYSD on 04/29/2021          Page 8 of 11



           18.   The Court shall retain jurisdiction of this action for the duration of this Consent Decree

 to interpret and enforce its terms as necessary, after which time the case shall be dismissed with

 prejudice.

     XI.         REMEDIES FOR NON-COMPLIANCE

           19.   The parties shall endeavor in good faith to resolve informally any differences regarding

 interpretation of and compliance with this Consent Decree. After such good faith efforts, if any party

 contends that there has been a failure by the other to perform in a timely manner any act required by

 this Consent Decree, or otherwise to act in conformance with any provision thereof, it may move this

 Court for relief and for any remedy authorized by law or equity.

           20.   In the event of a material breach of the obligations of the parties, set forth in Sections

 III, V, or VI, the Court can issue such relief as it deems proper. In the event of a material breach of

 obligations, set forth in Section II that involves residential developments of twenty-five (25) or more

 dwellings only, the Court can issue such relief as it deems proper.

     XII.        TIME FOR PERFORMANCE

           21.   Any time limits for performance imposed by this Consent Decree may be extended by

 mutual written Decree of the parties. The other provisions of this Consent Decree may be modified by

 written Decree of the parties or by motion to the Court. If the modification is by written Decree of the

 parties, then such modification will be effective within (30) days of filing the written Decree with the

 Court and shall remain in effect for the duration of the Consent Decree, or until such time as the Court

 indicates through written order that it has not approved the written Decree to modify the Consent

 Decree.

           XIII. MISCELLANOUS

           22.   The acts done and evidenced by this Consent Decree, and the agreements made

 herein, are done and made solely to compromise disputed claims and to avoid future litigation


                                                     8
Case 7-19-cv-06770-PMH          Document 207            Filed in NYSD on 04/29/2021      Page 9 of 11



 costs, and each Party agrees that neither the execution and performance of this Consent Decree nor

 any of its terms or conditions shall be construed or considered, by either of the Parties or by any

 other person, as an admission by either Party of any liability or wrongdoing or as a concession that

 any allegation made by the other Party is true or has any merit whatsoever.

        23.     All parties shall bear their own attorneys' fees, costs and expenses. No damages for

 attorneys' fees, costs or expenses shall be sought by or awarded to any party from another.

        24.     The parties recognize that the Town of Chester, as a creature of statute, is limited

 to the function and scope written into the laws that created such Town and to the extent any

 provision of the Consent Decree entered in good faith herein is challenged by a third-party and

 declared by a Court of competent jurisdiction to be null, void and/or otherwise unenforceable, the

 parties shall hold each other harmless for same.

        25.     The NYAG agrees not to commence any future action, litigation and/or proceeding

 for any action the Town was required to take, including approvals related to the Greens

 Development, pursuant to the Consent Decrees entered in Civil Action No. 19-cv-6770.

        26.     Any Amendment or modification to this Consent Decree shall be in writing and

 signed by parties or their respective counsel.

        27.     Nothing contained in this Consent Decree, or in any other provision, term or clause

  of this Consent Decree, shall be construed or interpreted as waiving, interfering with, terminating,

  superseding or otherwise affecting the Town’s legal requirements, responsibilities, duties, and

  obligations (a) under any federal or state or judicial decision, order, guidance document,

  requirement, permit, approval, guideline, standard (including, but not limited to, engineering and

  regulatory standards), (b) the approval(s) issued to the Town by the New York State Department

  of Environmental Conservation to the State Pollutant Discharge Elimination System, or (c) any



                                                    9
Case 7-19-cv-06770-PMH          Document 207         Filed in NYSD on 04/29/2021          Page 10 of 11



   agreement entered into by the Town, including any agreement regarding the Moodna-Basin

   Intermunicipal Agreement and any amendment thereof.

         28.     This Consent Decree may be executed in counterparts. Facsimile or electronically

   transmitted signatures hereon shall be deemed the equivalent of originals. By signing this

   Consent Decree, the parties indicated hereunder agree to and accept the provisions contained

   herein.

         29.     Upon the Court’s approval of the Consent Decree, Intervenor Plaintiff shall dismiss

   all claims pending against the Town Defendants with prejudice and without any damages or

   attorney’s fees to be paid by or to any party, subject to the terms herein including, but not limited

   to, the Court’s continuing jurisdiction during the term of the Consent Decree.


                                                                             30 2021
                                                                Dated: April ___,

                                                                SO ORDERED:

                                                                _____________________________
                                                                Hon. Phillip M. Halpern, USDJ
                                                                United States District Court
                                                                Southern District of New York
                                                                Daniel Patrick Moynihan United
                                                                States Courthouse
                                                                500 Pearl Street
                                                                New York, NY 10007-1312

  TOWN OF CHESTER


  By: Robert Valentine,
  Supervisor of The Town of Chester

  PEOPLE OF THE STATE OF NEW YORK


  By: Joel Marrero
  Assistant Attorney General
  Civil Rights Bureau
  New York State Office of the Attorney General

                                                   10
Case 7-19-cv-06770-PMH   Document 207   Filed in NYSD on 04/29/2021   Page 11 of 11
